Title: To James Madison from Henry William DeSaussure, 1 September 1804
From: DeSaussure, Henry William
To: Madison, James


Sir,
Charleston. 1 Sept: 1804.
At the instance of several respectable Merchants of this City, I take the liberty of covering a memorial addressed to you in your official Character and requesting your attention to it as early as may be consistent with your other duties. These Gentlemen assure me, and I am persuaded reliance may be placed on their declaration, that the voyage in which the Vessel was embarked was intended for Port-au-Prince, then believed to be in the possession of the French troops and not at all intended for the Brigands. The Certificate of Mr. Soult, the Consul residing here and of very respectable Merchants of this City, who are disinterested, demonstrates that the knowlege of the evacuation of Port-au-Prince by the French troops and its possession by the Brigands had not reached this port for sometime after the Vessel had sailed. The voyage then commenced fairly, in a trade not only lawful, but invited by the legitimate Authorities of the French Government: and the accidental circumstance of the Port of destination having recently fallen into the hands of the revolters, as it could not effect the motives, ought not to have affected the rights of the Shippers. These Gentlemen are aware that the prevalence of a trade with the Brigands, of which the French loudly and perhaps justly complain, may throw a cloud over every case which may occur, however dissimilar from those which give real occasion for offence: But they trust that the attention of our own Government can and the justice of the French Government will discriminate between the cases of meritorious relief to suffering French troops and communities and those of supply to revolted slaves. They feel strong in the justice of this case and they hope for a vigorous support from their own Government; sensible at the same time that policy may require that the tone of reclamation should be moderate, calculated to procure justice and not provoke recrimination.
The course pursued by the French captors of carrying their prizes into Spanish Ports and condemning them without discrimination, often before incompetent tribunals and in many cases of selling without any condemnation at all compels these, and will compel other American Citizens to resort at once to their own Government instead of pursuing the ordinary course by appeal to the higher and better constituted Courts of Admiralty.
In this case the parties now interested are the Underwriters who have paid the loss. It has been deemed best to present the Memorial in the name of the Original Owner by his Assignee and Agent a principal Underwriter who acts for the whole of them; and it is perhaps proper to add that the Underwriters here have set their faces against the trade with the Brigands; and would not voluntarily pay losses arising from capture in consequence of such voyages. Their payment of the loss without litigation is a proof that they were well satisfied the voyage was regular and legal.
Permit me to add that I have taken the liberty of assuring the Gentlemen concerned that they may rely confidently on your paying the utmost attention to their interests, as far as the nature and justice of their case will authorize or require. I am sir, with great respect Your most ob. st.
Henry Wm. DeSaussure
